Exhibit 10.1

 

AGREEMENT OF SUBLEASE

 

THIS AGREEMENT OF SUBLEASE (the “Sublease”) is made as of the 4th day of August,
2004, by and between Large Scale Biology Corporation, a Delaware corporation
(“Sublandlord”), having an office at 3333 Vaca Valley Parkway, Suite 1000,
Vacaville, California 95688, and Advancis Pharmaceutical Corporation, a Delaware
corporation (“Subtenant”), having an office at 20425 Seneca Meadows Parkway,
Germantown, Maryland, 20876.

 

WITNESS

 

WHEREAS, by Agreement of Lease dated July 26, 2000 (the “Prime Lease”) by and
between Seneca Meadows Corporate Center III Limited Partnership, formerly known
as Westphalia Center II Limited Partnership, a Maryland limited partnership
(“Prime Landlord”) and Large Scale Proteomics Corporation, a Delaware
corporation (“Prime Tenant”), Prime Landlord leased to Prime Tenant
approximately 53,054 square feet (the “Prime Lease Premises”) in the building
known by the street address 20451 Seneca Meadows Parkway (which includes the
addresses 20439, 20441, 20443, 20445, 20447, 20449, and 20451) (the “Building”),
which Prime Lease Premises are more particularly described in the Prime Lease, a
true and accurate copy of which, with all amendments and supplements, is
attached hereto as Exhibit A and made a part hereof;

 

WHEREAS, the Prime Tenant has assigned the Prime Lease to Sublandlord pursuant
to an Assignment of Lease dated August 4, 2004, a copy of which is included as
part of Exhibit A; and

 

WHEREAS, Sublandlord desires to sublease to Subtenant and Subtenant desires to
sublease from Sublandlord the entire Building, which contains approximately
53,054 rentable square feet and Sublandlord is willing to sublease such portion
of the Prime Lease Premises on the terms and conditions hereinafter set forth
(“Sublease”).

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the Sublandlord and Subtenant
(“Parties”) agree as follows:

 

1. Sublease of Prime Lease Premises. Subject to obtaining the written consent of
the Prime Landlord, Sublandlord hereby subleases to Subtenant and Subtenant
hereby subleases from Sublandlord the entire Building of approximately 53,054
rentable square feet as more particularly shown on the floor plan annexed hereto
as Exhibit B (the “Premises”), upon and subject to all of the terms, covenants,
rentals and conditions hereinafter set forth.

 

2. Term. The term (the “Term”) of this Sublease shall commence on the date that
Sublandlord obtains the consent of Prime Landlord to this Sublease and delivers
the Premises to Subtenant in accordance with Section 17 below (the “Commencement
Date”), with said term to expire at midnight on December 30, 2010 (the
“Expiration Date”), unless sooner terminated as hereinafter provided. If Prime
Landlord fails to consent to this Sublease within sixty (60) days after delivery
of this Sublease to Prime Landlord by Sublandlord for approval, this Sublease
shall be void and of no force or effect, and neither party shall have any claim
against the other pursuant hereto.

 

3. Base Rent.

 

(a) During the Term, Subtenant shall pay to Sublandlord, in lawful money of the
United States, an annual fixed rent (the “Base Rent”) of Nine Hundred Seventeen
Thousand Eight Hundred Thirty Four and 20/100 Dollars ($917,834.20), payable in
equal monthly installments of Seventy Six Thousand Four Hundred Eighty Six and
18/100 Dollars ($76,486.18). All such monthly installments to be paid in
advance, on the first (1st) day of each month during the Term, at the office of
the Sublandlord, or such other place as Sublandlord may designate without any
set-off or deduction, which is prohibited by this Sublease. Upon execution of
this Sublease, Subtenant shall pay Sublandlord the first monthly installment of
Base Rent.

 

(b) Notwithstanding the foregoing, Sublandlord shall grant to Subtenant a “rent
abatement” from the payment of all Base Rent installments from the Commencement
Date through March 11, 2005 (the “Free Rent Period”). During such Free Rent
Period, the Base Rent shall be abated (such rental abatement being hereinafter
referred to as the “Free Rent Allowance”); provided, however, that (i) the Free
Rent Period and the granting of the Free Rent Allowance as provided hereunder
shall not affect the Lease Commencement Date pursuant to Section 2 hereof, (ii)
Subtenant shall remain obligated during the Free Rent Period to perform all of
Subtenant’s obligations under this Sublease except as expressly aforesaid
(including, but not limited to, the payment of all Rent coming due under this
Sublease other than the rent abatement amount applicable for the Free Rent
Period).



--------------------------------------------------------------------------------

4. Additional Rent.

 

(a) Base Rent Adjustment. Beginning on the first anniversary of the Commencement
Date during the Term, and on each anniversary thereafter, the Base Rent shall
increase by three percent (3%) of the previous year’s adjusted Base Rent.

 

(b) Escalations and Expense Pass-throughs. Subtenant shall be responsible for
the payment of all utility charges (Section 4(A) of the Prime Lease), Operating
Expenses (Section 4(D) of the Prime Lease), Common Area maintenance (included in
Section 4(D) of the Prime Lease), Impositions (Section 8(A) of the Prime Lease),
Insurance Premiums (Section 8(B) of the Prime Lease), and related pass-throughs
in accordance with Sublandlord’s obligations under the Prime Lease incurred
after the Commencement Date and not charges which accrued prior to the
Commencement Date.

 

(c) All amounts payable by Subtenant to Sublandlord pursuant to this Sublease,
including, without limitation, Base Rent and Additional Rent, shall be deemed
and constitute rent and, in the event of any non-payment thereof, Sublandlord
shall have all of the rights and remedies provided herein, in the Prime Lease,
or in law or at equity for non-payment of rent.

 

5. Care, Surrender and Restoration of the Premises.

 

(a) Without limiting any other provision of this Sublease or the Prime Lease,
Subtenant shall take good care of the Premises, suffer no waste or injury
thereto and shall comply with all those laws, orders and regulations applicable
to the Premises, the Building and Subtenant’s use or manner of use thereof,
which are imposed on Sublandlord under the Prime Lease, in connection with the
Premises and the Building.

 

(b) Upon the Expiration Date or sooner termination of the Term, Subtenant shall
quit and surrender the Premises to Sublandlord in accordance with the provisions
of Section 3(F) of the Prime Lease, in compliance with all Environmental Laws
and free of any Hazardous Substance (as each is defined in Section 34(A) of the
Prime Lease) as required by Section 34 of the Prime Lease. If the Expiration
Date or sooner termination of the Term of this Sublease falls on a Sunday, this
Sublease shall expire at noon on the preceding Saturday unless it is a legal
holiday, in which case it shall expire at noon on the preceding business day.
Subtenant shall observe and perform the covenants herein stated and Subtenant’s
obligations hereunder shall survive the Expiration Date or sooner termination of
the Term.

 

6. Use. Subtenant shall use and occupy the Premises for the purposes permitted
under Section 3(A) of the Prime Lease, and for no other purpose. Notwithstanding
the foregoing, if Subtenant obtains Prime Landlord’s prior written consent, it
may (a) use up to and including 5,000 rentable square feet of the Premises for
pharmaceutical experimental testing of mice, rats, and other similar small
rodents, and (b) install special wastewater collection and treatment facilities;
provided, however, that Subtenant shall, upon the expiration of the Term or
sooner termination of this Sublease, remove at Subtenant’s sole cost any such
improvements or facilities related thereto if required by Prime Landlord.

 

7. Subordination to and Incorporation of Terms of Prime Lease. This Sublease is
in all respects subject to the terms and conditions of the Prime Lease and to
the matters to which the Prime Lease is or shall be subordinate. Except as
otherwise expressly provided in this Sublease, the terms, provisions, covenants,
stipulations, conditions, rights, obligations, remedies and agreements of the
Prime Lease are incorporated in this Sublease by reference and made a part
hereof as if herein set forth at length, and shall apply to the Sublandlord and
Subtenant as if they were the Prime Landlord and Prime Tenant, respectively,
under the Prime Lease, and as if the Premises being sublet hereby were the Prime
Lease Premises demised under the Prime Lease, except to the extent that the
terms and conditions do not relate to the Premises or are inapplicable to,
inconsistent with, or modified or eliminated by, the terms of this Sublease, and
except for those provisions of the Prime Lease which are personal obligations
solely of Sublandlord, such as transfers effected by such entity or bankruptcy
events of such entity. Sublandlord and Subtenant acknowledge and agree that
Subtenant has reviewed and is familiar with the Prime Lease and Sublandlord
hereby represents that the copy delivered to Subtenant for such purpose and
attached hereto as Exhibit A is a true, correct and complete copy of the
executed Prime Lease. In the event of any conflict or inconsistency between the
terms contained in the Prime Lease and the corresponding terms in this Sublease,
such conflict or inconsistency shall be resolved in favor of the Sublease and
the language of the Sublease shall control.

 

8. Subtenant’s Rights and Obligations. Except as otherwise specifically provided
herein, all acts to be performed and all applicable terms, provisions,
covenants, stipulations, conditions, rights, obligations, remedies and
agreements to be observed by and inuring to the benefit of, Sublandlord, as
Prime Tenant under the Prime Lease, shall be performed, and observed by, and
shall inure to the benefit of, Subtenant, and Subtenant’s obligations relating
to the Premises shall run to Sublandlord or the Prime Landlord as determined to
be appropriate or required by the respective interests of Sublandlord and Prime
Landlord. Subtenant shall indemnify and defend Sublandlord against, and hold
Sublandlord harmless from, all liabilities, obligations, damages, penalties,
claims, costs, expenses and liabilities (including, but not limited to,
retaining and paying for reasonable attorneys’ fees and disbursements) paid,
suffered or incurred by Sublandlord as a result of the nonperformance or
nonobservance by Subtenant, Subtenant’s agents, contractors, employees, invitees
or licensees of any such terms, provisions, covenants, stipulations, conditions
obligations and agreements contained in the Prime Lease and/or this Sublease. In
furtherance of the foregoing,



--------------------------------------------------------------------------------

Subtenant shall not (i) do or permit to be done anything prohibited under the
Prime Lease and/or this Sublease, or (ii) take any action or do or permit
anything which would result in any additional cost or other liability to
Sublandlord under the Prime Lease and/or this Sublease.

 

9. Sublandlord’s Obligations. Anything contained in this Sublease or in the
Prime Lease to the contrary notwithstanding, Sublandlord shall have no
responsibility to Subtenant for, and shall not be required to provide, any of
the services or make any of the repairs or restorations that Prime Landlord has
agreed to make or provide, or cause to be made or provided, under the Prime
Lease and Subtenant shall rely upon, and look solely to, Prime Landlord for the
provision or making thereof. If Prime Landlord shall default in the performance
of any of its obligations under the Prime Lease, or if Subtenant wishes to file
a protest or to dispute any matter or thing Sublandlord has the right to protest
or dispute as Prime Tenant under the Prime Lease, then Subtenant shall advise
Sublandlord of such protest or dispute (together with all material facts and
circumstances pertaining thereto) and Sublandlord shall make demand on Prime
Landlord and shall employ all reasonable efforts (but at no material cost) to
cause Prime Landlord to cure such default or resolve such dispute. If
Sublandlord shall fail to cause Prime Landlord to cure such default (or if such
dispute shall not be resolved) within a reasonable period of time, then
following notice from Subtenant to Sublandlord, Subtenant shall have the right,
at Subtenant’s sole cost and expense, and in the name of Sublandlord, to file
any such protest and/or to make demand or institute any appropriate action or
proceeding against Prime Landlord for the enforcement of its obligations.
Sublandlord agrees that it shall sign such demands, pleadings and/or other
papers, and shall otherwise cooperate with Subtenant, as may be reasonably
required or necessary to enable Subtenant to proceed in Sublandlord’s name to
enforce the obligations of Prime Landlord, provided that Subtenant shall
indemnify and defend Sublandlord against, and hold Sublandlord harmless from,
any and all liability incurred by or judgment entered against Sublandlord, in
connection with the prosecution by Subtenant of any such proceeding or action.
Sublandlord also agrees that as long as Subtenant is not in default hereunder,
Sublandlord will not (i) take any action which would constitute a voluntary
surrender under the Prime Lease, or (ii) willfully default thereunder resulting
in the termination of this Sublease and/or Subtenant’s eviction thereunder.
Except as may result from a default of Sublandlord of its obligations under the
Prime Lease as specified in the preceding sentence, or a breach of this
Sublease, Subtenant shall not make any claim against Sublandlord.

 

10. Covenants with respect to the Prime Lease.

 

(a) The parties hereto covenant and agree that neither shall do anything that
would constitute a default under the Prime Lease or omit to do anything that
either party is obligated to do under the terms of this Sublease so as to cause
there to be a default under the Prime Lease.

 

(b) In the event that Subtenant shall be in default of any covenant, term or
condition of, or shall fail to honor any obligation under, this Sublease,
Sublandlord, on giving the notice required by the Prime Lease (as modified
pursuant to Section 23 hereof) and subject to the same rights, if any, of
Subtenant to cure any such default as may be provided in the Prime Lease (as
modified pursuant to Section 18 hereof), shall have available to it all of the
remedies available to Prime Landlord under the Prime Lease in the event of a
like default or failure on the part of Sublandlord as Prime Tenant thereunder.
In such case, Subtenant shall have available to it all of the defenses available
to Prime Tenant under the Prime Lease.

 

(c) Sublandlord will perform, if applicable and required of it, all of the
obligations of the tenant pursuant to the Prime Lease listed in Section 15(b)
(Modification of Prime Lease), and will indemnify Subtenant from any failure of
Sublandlord to do so.

 

11. Broker. Subtenant represents and warrants to Sublandlord that Subtenant has
not dealt with any broker in connection with this Sublease other than Scheer
Partners (the “Broker”), which represents the Sublandlord, and The Staubach
Company-Northeast, Inc. (the “Co-Broker”), which represents the Subtenant.
Subtenant shall indemnify Sublandlord against, and hold Sublandlord harmless
from any claim on, or liability to, any broker or any party with whom Subtenant
shall have dealt with in connection with this Sublease transaction, other than
Broker. Sublandlord shall have no obligation for commissions related to the
Co-Broker, and each party agrees to indemnify the other against all costs,
expenses, attorneys’ fees or other liability for commissions or other
compensation or charges claimed by Co-Broker or any other broker or agent
claiming the same by or through a party. Sublandlord agrees to indemnify and
defend Subtenant against all costs, expenses, attorney’s fees or other liability
for commissions or other compensation or charges by Broker and any broker or
agent other than Co-Broker with whom Sublandlord shall have dealt in connection
with this Sublease.

 

12. Indemnification of Sublandlord. Subtenant agrees to indemnify and defend
Sublandlord against, and hold Sublandlord harmless from, any and all loss, cost,
damage, expense or liability (including, but not limited to, retaining and
paying for reasonable attorneys’ fees and disbursements) paid, suffered, or
incurred by reason of (i) any injuries to persons or damages to property
occurring in, on or about the Premises, other than those arising out of the
negligence or willful misconduct of Sublandlord, (ii) any work or thing
whatsoever done, or any condition created, by Subtenant in, on or about the
Premises or the Building, or (iii) any act or omission of Subtenant, its agents,
contractors, servants, employees, invitees or licensees.



--------------------------------------------------------------------------------

13. Rights Reserved to Sublandlord. Any expansion, renewal, first refusal, or
other similar rights or options in the Prime Lease are reserved to the
Sublandlord (without any obligation to exercise any such rights or options) and
may not be exercised by Subtenant. Sublandlord agrees that, provided Subtenant
is not in default at the time any notice of the right of renewal is to be given,
Sublandlord will not exercise any right of renewal of the Prime Lease. Both
Sublandlord and Subtenant shall have whatever right exists in the Prime Lease
for Sublandlord to contest property taxes, but without any obligation to
exercise any such right. Subtenant shall have whatever rights to signage which
Prime Landlord approves for the benefit of Subtenant.

 

14. Termination of the Prime Lease. If for any reason the term of the Prime
Lease is terminated prior to the Expiration Date of this Sublease, this Sublease
shall thereupon terminate, and Sublandlord shall not be liable to Subtenant by
reason thereof unless said termination shall have been effected because of the
default of or voluntary surrender by Sublandlord under the Prime Lease, or
unless Sublandlord has failed to abide by Sublandlord’s obligations pursuant to
Section 10(c) above.

 

15. Modification of Prime Lease. For the purposes hereof, the terms of the Prime
Lease are subject to the following modifications:

 

(a) In all provisions of the Prime Lease requiring the approval or consent of
Prime Landlord, Subtenant shall be required to obtain the approval or consent of
both Prime Landlord and Sublandlord. In all provisions of the Prime Lease
requiring that notice be given to Prime Landlord, Subtenant shall be required to
give notice to both the Prime Landlord and Sublandlord. In all provisions of the
Prime Lease requiring that notice be given to Prime Tenant, Sublandlord shall be
required to give notice to the Subtenant.

 

(b) The following provisions of the Prime Lease shall not apply to this
Sublease: Section 1(C) (Sublandlord Rental), Section 1(D) (Sublandlord Security
Deposit), Section 2 (initial work to Premises), Section 29 (Renewal Option), and
Section 32 (Brokerage for Prime Lease transaction).

 

(c) Section 12(G) of the Prime Lease (Concessions) shall not apply to Subtenant;
provided, however, that any concessions made herein by Sublandlord to Subtenant
shall be subject to the same conditions for recovery by Sublandlord from
Subtenant as outlined in Section 12(G) of the Prime Lease.

 

16. Consents. Sublandlord’s refusal to consent to or approve any matter,
whenever Sublandlord’s consent or approval is required under this Sublease or
under the Prime Lease, as incorporated herein, shall not be unreasonably
withheld, but shall be deemed reasonable if Prime Landlord has refused or failed
to give its consent or approval to such matter after due consideration.

 

17. Condition of the Premises: Subtenant’s Changes.

 

(a) Subtenant represents that it has made a thorough examination of the Premises
and it is familiar with the condition thereof, except for latent defects not
readily observable by a reasonable, non-invasive inspection of the Premises.
Subtenant acknowledges that it enters into this Sublease without any
representation or warranties by Sublandlord except as set forth in this
Sublease, or anyone acting or purporting to act on behalf of Sublandlord, as to
the present or future conditions of the Premises or the appurtenances thereto or
any improvements therein or of the Building.

 

(b) Subtenant may make whatever changes to the Premises Prime Landlord allows,
including, without limitation, structural or non-structural changes, without the
prior written consent of Sublandlord, except that Sublandlord shall have no
responsibility to remove any such improvements or restore the Premises to the
extent altered by Subtenant at the end of the Lease Term, such obligation and
cost being that of Subtenant.

 

(c) Condition of Space. It is further agreed that Subtenant does and will accept
the Premises “as is” in their present condition and Sublandlord has no
obligation to perform any work therein, except to have the Premises
professionally cleaned, decontaminated and decommissioned, as required before
delivery of the Premises in accordance with industry practices and
specifications. Sublandord shall perform all work necessary to comply with the
requirements of all Environmental Laws to provide the Premises to Subtenant free
of any Hazardous Substance (as each is defined in Section 34(A) of the Prime
Lease) as required by Section 34 of the Prime Lease. Sublandlord shall make the
laboratory improvements, the security system and infrastructure as well as the
communication systems, generator, and all other equipment or personal property
of Sublandlord located on the Premises as of the Commencement Date (the
“Personal Property”) available to Subtenant at no cost throughout the Term. If
Subtenant wishes to modify or alter any of the Sublandlord-owned Personal
Property, including the Office Furniture (as hereinafter defined) until owned by
Subtenant, any such modification or alteration shall not be made without the
prior written consent of Sublandlord, which consent shall not be unreasonably
withheld, conditioned or delayed. Sublandlord shall have no obligation to
maintain, repair or replace the Personal Property. An itemized list of the
Personal Property is attached hereto as Exhibit C. Use of the Personal Property
shall at all times be subject to the terms and conditions of their respective
lease agreements. Upon the Commencement Date, Sublandlord shall provide
Subtenant with copies of all warranties on the Personal Property. Until the
holder of any security agreement referenced in Section 26(h) below executes a
non-disturbance agreement with Subtenant, Subtenant shall have the right to use
all office furniture located in the Premises as of the Commencement Date



--------------------------------------------------------------------------------

(the “Office Furniture”). Upon execution of the foregoing non-disturbance
agreement, Sublandlord shall transfer ownership of the Office Furniture to
Subtenant, free and clear of any liens, leases or encumbrances, in its ‘as-is’
condition, for One Dollar ($1.00), in accordance with a Bill of Sale attached to
this Sublease as Exhibit D.

 

Notwithstanding anything to the contrary contained herein, (a) Subtenant agrees
that the cooling tower on the ground level of the rear exterior of the Premises
will not convey to Subtenant, is not to be used by Subtenant, and may be removed
by Sublandlord at such time as is convenient to Sublandlord, and (b) Sublandlord
will be permitted to store a limited amount of equipment within the Premises for
a reasonable period of time after the Commencement Date. Subtenant shall have no
liability for or responsibility for the caring of such equipment.

 

18. Time Limits. The parties agree that the time limits set forth in the Prime
Lease for the giving of notices, making demands, performance of any act,
condition or covenant, or the exercise of any right, remedy or option, are
modified for the purposes of this Sublease by lengthening or shortening the same
in each instance by three (3) business days, as the case may be, so that notices
may be given, demands made, any act, condition or covenant performed, and any
right or remedy hereunder exercised, by Sublandlord or Subtenant, as the case
may be, within the time limits relating thereto contained in the Prime Lease.
Sublandlord and Subtenant shall, not later than three (3) business days after
receipt thereof, furnish to each other by hand delivery a copy of each notice,
demand or other communication received from Prime Landlord with respect to the
Premises.

 

19. Insurance. In addition to maintaining its Insurance obligations as set forth
under Section 6 of the Prime Lease, Subtenant agrees to the following:

 

(a) Said insurance shall name the Sublandlord as an additional insured and shall
be written in form reasonably satisfactory to Sublandlord by good and solvent
insurance companies of recognized standing licensed to do business in the State
of Maryland.

 

(b) Subtenant acknowledges that Sublandlord will not carry any insurance in
favor of Subtenant, and that neither Prime Landlord nor Sublandlord will carry
insurance on Subtenant’s furniture and/or furnishings or any fixtures or
equipment, improvements or appurtenances of Subtenant in or about the Premises.

 

(c) During the Term, Subtenant shall maintain insurance in favor of Sublandlord,
in amounts and in companies approved by Sublandlord in its reasonable
discretion, to cover all leasehold improvements constructed by Sublandlord in
the Premises.

 

20. Waiver of Subrogation.

 

(a) Anything in Section 19 of this Sublease to the contrary notwithstanding,
Sublandlord and Subtenant shall each endeavor to secure an appropriate clause
in, or an endorsement upon, any fire or extended coverage insurance policy
obtained by it and covering the Premises or the personal property, fixtures and
equipment located therein or thereon, pursuant to which the respective insurance
companies waive subrogation or permit the insured, prior to any loss, to agree
with a third party to waive any claim it might have against such third party.
The waiver of subrogation or permission for waiver of any claim herein before
referred to shall extend to the agents of each party and its employees and shall
also extend to all partners of Sublandlord or Subtenant.

 

(b) Subject to the provisions of this Section 20, and insofar as may be
permitted by the terms of the insurance policies carried by it, each party
hereby releases the other with respect to any claim (including a claim for
negligence) which it might otherwise have against the other party for loss,
damage or destruction with respect to its property by fire or other casualty.

 

21. End of Term. Subtenant acknowledges that possession of the Premises must be
surrendered to Sublandlord on the Expiration Date, or sooner termination of the
Term, broom-swept, and in substantially the same condition as set forth in
Section 17 of this Sublease, in the condition required by Section 3(F) of the
Prime Lease, and in compliance with all Environmental Laws and free of any
Hazardous Substance (as each is defined in Section 34(A) of the Prime Lease) as
required by Section 34 of the Prime Lease. Subtenant agrees to indemnify and
save Sublandlord harmless from and against any and all loss, cost, expense, or
liability resulting from the failure of, or the delay by, Subtenant in so
surrendering the Premises, including, without limitation, any claims made by
Prime Landlord or any succeeding Subtenant founded on such failure or delay.

 

22. Destruction, Fire and other Casualty. If the whole or any part of the
Premises or the Building shall be damaged by fire or other casualty and the
Prime Lease is not terminated on account thereof by either Sublandlord or Prime
Landlord in accordance with the terms thereof, this Sublease shall remain in
full force and effect and Base Rent and Additional Rent shall not abate except
to the extent Base Rent and Additional Rent for the Premises shall abate under
the terms of the Prime Lease, and except that Subtenant shall have the same
rights as to Sublandlord as Sublandlord has to the Prime Landlord pursuant to
Section 9 of the Prime Lease as to damage to the Premises, and pursuant to
Section 17 of the Prime Lease as to condemnation; provided, however, that
Subtenant shall give any notice required pursuant to such Sections at least
fifteen (15) days prior to the latest date that Sublandlord must give notice to
Prime Landlord.



--------------------------------------------------------------------------------

23. Notices.

 

(a) Any notice, demand or communication required or desired hereunder by either
party to the other shall be in writing and shall be given when personally
delivered, delivered by commercial courier, with executed receipt, or when sent
by certified or registered mail, first class, postage prepaid, return receipt
requested to the party for whom intended at the respective addresses of
Sublandlord and Subtenant first set forth above. Any notice to Sublandlord shall
be sent to the attention of Mr. Michael D. Centron, and any notice to Subtenant
shall be sent to the attention of Mr. Steven A. Shallcross. Either party,
however, may, by like written notice, designate such new or other address to
which such notice, demand or communication shall thereafter be given, made or
mailed.

 

(b) Each party hereunder shall promptly furnish the other with copies of all
notices under the Prime Lease or this Sublease with respect to the Premises
which such party shall send to or receive from Prime Landlord under the Prime
Lease.

 

24. Sublease Conditional Upon Certain Consents. Sublandlord and Subtenant each
acknowledge and agree that this Sublease is subject to Sublandlord’s obtaining
the unconditional consent of Prime Landlord in accordance with the terms of the
Prime Lease.

 

25. Security/Letter of Credit.

 

(a) Concurrent with the execution of this Sublease, Subtenant has caused to be
issued in favor of Sublandlord a letter of credit (the “Letter of Credit”) in
the amount of Three Hundred Five Thousand Nine Hundred Forty Four and 73/100
Dollars ($305,944.73), as security for the faithful performance and observance
by Subtenant of the terms, conditions and provisions of this Sublease, including
without limitation the surrender of possession of the Premises to Sublandlord as
herein provided. It is agreed that in the event Subtenant defaults in respect of
any of the monetary terms, provisions and conditions of this Sublease beyond any
applicable cure periods, including, but not limited to, the payment of Base Rent
and Additional Rent, Sublandlord may draw upon the Letter of Credit, in
accordance with its terms, to the extent required for the payment of any Base
Rent and Additional Rent or any other sum as to which Subtenant is in default or
for any sum which Sublandlord may expend or may be required to expend by reason
of Subtenant’s default in respect of any of the terms, covenants and conditions
of this Sublease, including but not limited to, any damages or deficiency in the
reletting of the Premises, whether such damages or deficiency accrue or accrues
before or after summary proceedings or other reentry by Sublandlord. The draw
upon the Letter of Credit, or any portion thereof by Sublandlord shall not
prevent Sublandlord from exercising any other right or remedy provided by this
Sublease or by law and shall not operate as a limitation on any recovery to
which Sublandlord may otherwise be entitled.

 

(b) Such Letter of Credit shall be subject to the following terms and
conditions. Such Letter of Credit shall: (a) be in form and substance
satisfactory to Sublandlord in its reasonable discretion; (b) state on its face
that multiple draws are permitted; (c) be issued by a commercial bank acceptable
to Sublandlord from time to time and located in the metropolitan
Baltimore-Washington, D.C. area for the account of Subtenant, and its permitted
successors and assigns under this Sublease; (d) be made payable to, and
expressly transferable and assignable at no charge by Sublandlord, which
transfer/assignment shall be conditioned only upon the execution of a reasonable
and customary written document in connection therewith, whether or not the
original account party of the Letter of Credit continues to be the tenant under
this Sublease by virtue of a change in name or structure, merger, assignment,
transfer or otherwise; (e) be payable at sight upon presentment to a local
branch of the issuer of a simple sight draft or certificate stating only that
Subtenant is in default under this Sublease and the amount that Sublandlord is
owed in connection therewith; (f) be of a term not less than one year, and shall
on its face state that the same shall be renewed automatically, without the need
for any further written notice or amendment, for successive minimum one-year
periods, unless the bank notifies Sublandlord in writing that such bank has
elected not to renew the Letter of Credit at least sixty (60) days prior to the
expiration date thereof (which will entitle Sublandlord to draw on the Letter of
Credit not more than fifteen (15) days before the scheduled expiration date if a
replacement Letter of Credit (or substitute acceptable to Sublandlord in its
sole and absolute discretion) has not been established and delivered to
Sublandlord; provided, however, that the Letter of Credit shall terminate upon
the entry of an order authorizing the Sublandlord to reject this Sublease in any
proceeding initiated under Title 11 of the United States Code; and (g) at least
thirty (30) days prior to the then-current expiration date of such Letter of
Credit, either (1) renewed (or automatically and unconditionally extended) from
time to time through the ninetieth (90th) day after the expiration of the Term,
or (2) replaced with cash in the stated amount. Notwithstanding anything in this
Sublease to the contrary, any cure or grace periods set forth in this Sublease
for a default shall not apply to any of the foregoing requirements of the Letter
of Credit, and, specifically, if any of the aforesaid requirements are not
complied with timely, time being of the essence, then an immediate Event of
Default shall occur and Sublandlord shall have the right to immediately draw
upon the Letter of Credit.

 

If Subtenant shall fully and faithfully comply with all of the terms,
provisions, covenants and conditions of this Sublease, the Letter of Credit
shall be canceled/terminated within thirty (30) days after the expiration date
(or sooner termination) of the Sublease and delivery of the entire possession of
the Premises to Sublandlord.



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, in the event
Sublandlord draws on any part or all of the Letter of Credit, Subtenant shall,
within ten (10) days of such drawing, either restore the Letter of Credit to its
original amount, deliver to Sublandlord a substitute letter of credit (complying
with the foregoing requirements) or cash in such amount as to equal (with any
balance then remaining in the initial Letter of Credit) the original amount of
the required security deposit amount stated above.

 

26. Miscellaneous.

 

(a) This Sublease may not be extended, renewed, terminated, or otherwise
modified except by an instrument in writing signed by the Party against whom
enforcement of any such modification is sought.

 

(b) It is understood and agreed that all understandings and agreements
heretofore had between the Parties hereto are merged in this Sublease, which
alone fully and completely expresses their agreement, and that the same is
entered into after full investigation, neither Party relying upon any statement,
representation or warranty made by the other not embodied in this Sublease.

 

(c) Sublandlord hereby agrees that without first obtaining Subtenant’s written
consent thereto, Sublandlord shall not enter into any modification of the Prime
Lease which would result in or effect a material change in the rights or
obligations of Subtenant under the Sublease, including but not limited to an
increase in the Base Rent or Additional Rent.

 

(d) The paragraph headings appearing herein are for purposes of convenience only
and are not deemed to be a part of this Sublease.

 

(e) The provisions of this Sublease shall be governed by and construed in
accordance with the laws of the State of Maryland. In the event of a dispute
between the Parties relating to or arising from this Sublease, the prevailing
party shall be entitled to the recovery of reasonable attorney fees and costs.

 

(f) Sublandlord represents that the Prime Lease is in full force and effect as
of the date of its execution hereof, and that, to its actual knowledge, it is
not in default, nor is there any condition existing about which it has received
notice that may become a default.

 

(g) On or before the Commencement Date, Sublandlord shall deliver to Subtenant a
non-disturbance agreement from the Prime Landlord, in a commercially reasonable
form, agreeing that, if the Sublandlord fails to perform any of Sublandlord’s
obligations under the Prime Lease, then Prime Landlord shall allow Subtenant to
remain in possession of the Premises so long as Subtenant continues to perform
the obligations of the Subtenant pursuant to this Sublease.

 

(h) Within sixty (60) days after the Commencement Date, Sublandlord shall
deliver to Subtenant a non-disturbance agreement from the holder or beneficiary
of any mortgage, deed of trust or other security agreement on the Premises, in a
commercially reasonable form, agreeing that, if the Sublandlord fails to perform
any of Sublandlord’s obligations under the Prime Lease, then the holder of such
security agreement shall allow Subtenant to remain in possession of the Premises
so long as Subtenant continues to perform the obligations of the Subtenant
pursuant to this Sublease. In the event the holder of any security agreement
fails to execute the foregoing non-disturbance agreement within such sixty (60)
day period, this Sublease shall be terminated as of the sixtieth (60th) day of
the Term, the Letter of Credit shall be returned by Sublandlord to Subtenant,
and neither party shall have any further obligations to the other, except that
the Office Furniture shall be returned to Sublandlord.

 

(i) Notwithstanding anything to the contrary contained herein, Sublandlord’s
consent or approval shall not be required if Subtenant wishes to install signage
as permitted pursuant to Section 14 of the Prime Lease.

 

(j) This Sublease (a) may be consummated by the parties by signing any one or
more counterparts, all of which shall constitute one and the same instrument,
(b) shall become effective when one or more counterparts shall have been
executed by each party and delivered to the other party or their counsel, and
(c) may be delivered to the other party or their counsel via facsimile. Any
party’s faxed signature shall be deemed an original and binding signature as of
the date set forth above. Final, signed originals shall be circulated among all
parties within ten (10) days of final execution of this Sublease.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement of Sublease has been duly executed as of the
day and year first above written.

 

    SUBLANDLORD: WITNESS:   LARGE SCALE BIOLOGY CORPORATION

/s/ Michael D. Centron

--------------------------------------------------------------------------------

  By:  

/s/ Ronald J. Artale

--------------------------------------------------------------------------------

    Name:   Ronald J. Artale     Title:   Chief Operating Officer         8/4/04
    SUBTENANT: WITNESS:   AVANCIS PHARMACEUTICAL CORPORATION

/s/ J.M. Clifford

--------------------------------------------------------------------------------

  By:  

/s/ Steven A. Shallcross

--------------------------------------------------------------------------------

    Name:   Steven A. Shallcross     Title:   Sr. VP/CFO         8/11/04



--------------------------------------------------------------------------------

EXHIBIT A

 

Prime Lease

 

Attached hereto

 

EXHIBIT B

 

Floor Plan/Outline of Premises

 

Attached hereto

 

EXHIBIT C

 

List of Personal Property

 

1750 KW Generator

RO/DI Water Treatment System

2 – Air Compressors

1 – Compressed Air Treatment System (ZEKS Heatsink)

3 – Chemical Fume Hoods

2 – Computer Room Dedicated Environmental Control Systems

1 – Computer Room Dedicated UPS

Phone System

Security System

Johnson Control System (for HVAC management)

Kitchen Appliances



--------------------------------------------------------------------------------

EXHIBIT D

 

Bill of Sale

 

BILL OF SALE

 

LARGE SCALE BIOLOGY CORPORATION, a Delaware corporation (the “Sublandlord”), in
consideration of the sum of one and 00/100 Dollars ($1.00) paid by ADVANCIS
PHARMACEUTICAL CORPORATION, a Delaware corporation (the “Subtenant”), receipt of
which is acknowledged, hereby grants, sells, assigns, transfers, and delivers to
Subtenant the property described below, together with all parts, appurtenances,
accessories, components, and other equipment of whatever nature installed on
such property and all manuals, certificates, and all other books and records as
pertain to the operation and maintenance of such property (all of the foregoing
hereinafter collectively referred to as the “Office Furniture”), with whatever
claims and rights Sublandlord may have against the manufacturer and or supplier
of the Office Furniture, including, but not limited to, all warranties and
representations.

 

DESCRIPTION OF PROPERTY:

 

All existing office furniture in the Premises as of the Commencement Date.

 

Sublandlord represents and warrants to, and agrees with, Subtenant and its
successors and assigns that (1) Sublandlord is the lawful owner of the full
title to the Office Furniture and that Subtenant will acquire by the terms of
this Bill of Sale good and full title to the Office Furniture free and clear of
all mortgages, leases, security interests, claims, charges, liens, and
encumbrances of any kind whatsoever; (2) Sublandlord has the right to sell the
Office Furniture as aforesaid; (3) Sublandlord hereby warrants and shall defend
title to the Office Furniture and indemnify Subtenant and its successors and
assigns against the claims of any person or entity of any kind whatsoever; and
(4) the Office Furniture is delivered to Subtenant, in its ‘as-is’ condition.

 

Sublandlord acknowledges that the provisions of this Bill of Sale, including,
without limitation, all representations, warranties, and agreements for the
benefit of Subtenant and its successors and assigns, shall survive the delivery
of the Office Furniture and the delivery and execution of this Bill of Sale.

 

IN WITNESS WHEREOF, Sublandlord has executed this Bill of Sale on
                         , 2004.

 

WITNESS:   LARGE SCALE BIOLOGY CORPORATION

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CONSENT TO SUBLEASE

20439 through 20451 Seneca Meadows Parkway, Germantown, Maryland

 

This Agreement is dated as of the 4th day of August, 2004 between SENECA MEADOWS
CORPORATE CENTER III LIMITED PARTNERSHIP, formerly known as WESTPHALIA CENTER II
LIMITED PARTNERSHIP, a Maryland limited partnership, as prime landlord (the
“Prime Landlord”), LARGE SCALE BIOLOGY CORPORATION, a Delaware corporation and
successor by assignment from Large Scale Proteomics Corporation, a Delaware
corporation, of the tenant’s interest in the prime lease described below, as
tenant and sublandlord (the “Sublandlord”), and ADVANCIS PHARMACEUTICAL
CORPORATION, a Delaware corporation, as subtenant (“Subtenant”).

 

By Agreement of Lease dated July 26, 2000 (the “Prime Lease”) between the Prime
Landlord, as landlord, and Large Scale Proteomics Corporation, as tenant, Prime
Landlord leased to Large Scale Proteomics Corporation approximately 53,054
square feet (the “Premises”) in the building known by the street address 20451
Seneca Meadows Parkway, Germantown, Maryland (which includes the addresses
20439, 20441, 20443, 20445, 20447, 20449, and 20451) (the “Building”).

 

Large Scale Proteomics Corporation assigned the Prime Lease to Sublandlord
pursuant to the terms of the Prime Lease pursuant to an Assignment of Lease
dated August 4, 2004.

 

Sublandlord is subleasing the entire Premises and Building to Subtenant pursuant
to an Agreement of Sublease dated this date (“Sublease”) between Sublandlord and
Subtenant.

 

Prime Landlord is willing to consent to the Sublease, but only on the terms and
conditions contained in this Agreement.

 

THEREFORE, in consideration of the mutual agreements set forth in this
Agreement, the parties agree as follows:

 

1. Prime Landlord Consent to Sublease. Prime Landlord hereby consents to the
Sublandlord and the Subtenant entering into the Sublease. Prime Landlord
consents to the use of a maximum of 5,000 square feet of the Premises for
pharmaceutical experimental testing of mice, rats, and other similar, small
rodents and, in such case, Subtenant agrees to install special containment
room(s), wastewater collection and treatment facilities, air ventilation,
filtration and control systems, and other related equipment in accordance with
prevailing bio-safety guidelines and industry standards for animal containment
facilities, all in accordance with the terms of Sections 3(D) and 3(E) of the
Prime Lease; approval by Prime Landlord shall not be unreasonably withheld.
Prime Landlord agrees that Subtenant shall have the right to install signage on
the Building in accordance with the terms of Section 14 of the Prime Lease.

 

2. Non Disturbance. The Sublease is and shall be subject and subordinate to the
Prime Lease. If the Sublandlord defaults in performance of the Sublandlord’s
obligations pursuant to the Prime Lease and the Prime Lease terminates, or if
the Prime Lease otherwise terminates, the Sublease shall remain in full force
and effect between the Prime Landlord and the Subtenant, provided that Subtenant
is not in default under the Sublease or under any lease between Subtenant and
any affiliate of Prime Landlord.

 

3. Sublandlord Responsibility for Prime Lease. Sublandlord shall remain
responsible for performance of all of the obligations of the tenant pursuant to
the Prime Lease, including all monetary obligations and the deposit of the
security deposit pursuant to the Prime Lease. Sublandlord agrees that the
Security Deposit specified in the Prime Lease shall remain at the current level
of TWO HUNDRED EIGHTY-SIX THOUSAND FOUR HUNDRED NINETY-TWO AND 80/100 DOLLARS
($286,492.80) for the term of the Sublease, and shall not be further reduced as
provided in the Prime Lease.

 

4. Indemnity Obligations. Prime Landlord shall have no obligation to any broker
payable in connection with the Sublease. Sublandlord and Subtenant hereby
indemnify Prime Landlord jointly and severally for any liability with respect to
any brokerage commission, fees, or expenses payable in connection with the
Sublease.

 

To the extent Subtenant has indemnified Sublandlord pursuant to the Sublease,
each of those indemnifications shall apply equally from Subtenant to Prime
Landlord.

 

5. This consent shall not be deemed a consent to the further subletting of the
Premises, or the alteration of the Premises. The Sublease may not be assigned,
modified, amended, or extended and the Premises may not be altered or further
sublet in whole or in part without the prior written consent of Prime Landlord
in each instance.

 

6. This consent shall not be construed to waive, modify, amend, or affect any
(a) of the terms or provisions of the Prime Lease, except as otherwise
specifically set forth herein (b) of Sublandlord’s obligations under the Prime
Lease, or (c) rights or remedies of Prime Landlord under the Prime Lease. The
terms and provisions of the Prime Lease shall continue to apply to the Premises
and their occupants as if the Sublease had not been made.



--------------------------------------------------------------------------------

7. Except as otherwise specifically set forth herein, this consent shall not be
deemed to enlarge or increase any of Prime Landlord’s obligations or
Sublandlord’s rights under the Prime Lease or to waive, release, or discharge
any existing or future breach, default, or liability of Sublandlord under the
Prime Lease. Sublandlord shall remain liable and responsible for the full
performance and observance of all of the terms and provisions of the Prime Lease
on Sublandlord’s part to be observed or performed.

 

8. The Sublease is and shall be at all times subject and subordinate to the
Prime Lease and to all matters to which the Prime Lease is subject and
subordinate. The Sublease also is and shall be subject to all of the terms,
covenants, agreements, provisions, and conditions of the Prime Lease. In any
conflict between the provisions of the Prime Lease and the provisions of the
Sublease, the provisions of the Prime Lease shall prevail as between Prime
Landlord and Sublandlord.

 

9. Prime Landlord makes no representation or warranty concerning the Prime
Lease, the Sublease, the Premises, the Building or any matter or thing related
to them. This Agreement shall not constitute Prime Landlord’s approval or
ratification of any of the provisions of the Sublease and Prime Landlord shall
not be bound or estopped by any of the provisions of the Sublease in any way.

 

10. If the Prime Lease shall terminate during the term of the Sublease for any
reason other than condemnation or destruction by fire or other cause, or if
Sublandlord shall surrender the Prime Lease to Prime Landlord during the term of
the Sublease, and provided that the Subtenant is not in default under the
Sublease or under any lease between Subtenant and any affiliate of Prime
Landlord, then the Sublease shall continue as a direct lease between Prime
Landlord and Subtenant (provided that the terms and provisions of the Prime
Lease shall be deemed incorporated in the Sublease to the same extent as if the
Prime Lease had not terminated). In such event, Subtenant shall attorn to Prime
Landlord and Prime Landlord and Subtenant shall have the same rights,
obligations and remedies under the Sublease as Sublandlord and Subtenant,
respectively, had thereunder prior to such effective date, except that Prime
Landlord shall not be (1) liable for any act, omission, or default of
Sublandlord under the Sublease or for the return of all or any part of any
security deposit not actually received by Prime Landlord (and Subtenant shall
have no claim against any security deposited under the Prime Lease), or (2)
subject to any offsets, claims, or defenses that Subtenant had or might have
against Sublandlord, or (3) bound by any modification, amendment, or abridgement
of the Sublease made without Prime Landlord’s prior written consent. Upon
expiration of the Sublease, if Subtenant shall fail to vacate the Sublease
Premises as provided in the Prime Lease, Prime Landlord shall have against
Subtenant all of the rights and remedies available against Sublandlord under the
Prime Lease as well as the rights and remedies available generally to a landlord
against a tenant holding over after the expiration of a term.

 

11. Both Sublandlord and Subtenant at all times shall be liable for all bills
rendered by Prime Landlord for charges incurred by or imposed upon Subtenant for
services rendered and materials supplied to the Premises.

 

12. Sublandlord represents that, as of the date hereof, all of the obligations
of Prime Landlord under the Prime Lease have been complied with and performed by
Prime Landlord and any payments required to be made by Prime Landlord to
Sublandlord under the Prime Lease have been made.

 

13. Sublandlord and Subtenant each severally represents and warrants to Prime
Landlord, on behalf of itself, but not the other party, that the information
supplied to Prime Landlord by each of Sublandlord and Subtenant, on behalf of
itself but not the other party, in connection with obtaining this Agreement
(including, but not limited to, all summaries, financial statements, notices,
and other documents) is true and complete and that no consideration has been or
will be paid by Subtenant for or in connection with the Sublease or the sale of
any furniture or furnishings, fixtures, or improvements in the Premises that has
not been disclosed in the Sublease. Also, Sublandlord and Subtenant each
represents and warrants to Prime Landlord that Exhibit “B” is a complete and
correct copy of the Sublease and that there are no other agreements between them
relating to the Sublease, or the use or occupancy of the Premises or the
furniture, furnishings, fixtures, or improvements therein. The representations
and warranties contained in this paragraph shall be deemed incorporated in the
Prime Lease and the inaccuracy of any of such representations and warranties
shall constitute a default under the Prime Lease entitling Prime Landlord to
exercise any or all the remedies for default provided in the Prime Lease or
otherwise available at law or in equity.

 

14. Any notice, demand, consent, approval, disapproval, or statement
(collectively, “Notices”) given under the Prime Lease or under this Agreement
shall be given in accordance with the terms of the Prime Lease, except that such
Notices, if given to Subtenant, shall be addressed to Subtenant at the Premises.

 

15. This Agreement (a) may be consummated by the parties by signing any one or
more counterparts, all of which shall constitute one and the same instrument,
(b) shall become effective when one or more counterparts shall have been
executed by each party and delivered to the other party or their counsel, and
(c) may be delivered to the other party or their counsel via facsimile. Any
party’s faxed signature shall be deemed an original and binding signature as of
the date set forth above. Final, signed originals shall be circulated among all
parties within ten (10) days of final execution of this Agreement.



--------------------------------------------------------------------------------

16. This Agreement shall not be effective until executed by each of Prime
Landlord, Sublandlord and Subtenant.

 

IN WITNESS WHEREOF, the parties have executed this Consent to Sublease as of the
day and year first above written.

 

    Prime Landlord WITNESS:   SENECA MEADOWS CORPORATE CENTER III LIMITED
PARTNERSHIP

/s/ Bradley J. Chod

--------------------------------------------------------------------------------

  By:  

/s/ Paul N. Chod

--------------------------------------------------------------------------------

    Name:   Paul N. Chod     Title:   President of PNC Realty, Inc., General
Partner     Sublandlord WITNESS:   LARGE SCALE BIOLOGY CORPORATION

/s/ Michael D. Centron

--------------------------------------------------------------------------------

  By:  

/s/ Ronald J. Artale

--------------------------------------------------------------------------------

    Name:   Ronald J. Artale     Title:   Chief Operating Officer         8-4-04
    Subtenant WITNESS:   ADVANCIS PHARMACEUTICAL CORPORATION

/s/ J.M. Clifford

--------------------------------------------------------------------------------

  By:  

/s/ Steven A. Shallcross

--------------------------------------------------------------------------------

    Name:   Steven A. Shallcross     Title:   Sr. VP/CFO         8/11/04



--------------------------------------------------------------------------------

AMENDMENT TO LEASE

 

THIS AMENDMENT TO LEASE is made as of the 15th day of September, 2004
(hereinafter the “Amendment”), by and between SENECA MEADOWS CORPORATE CENTER
III Limited Partnership, a Maryland limited partnership (hereinafter referred to
as “Landlord”); and LARGE SCALE BIOLOGY CORPORATION, a Delaware corporation and
successor by assignment from Large Scale Proteomics Corporation, a Delaware
corporation, qualified to transact business and in good standing under the laws
of the State of Maryland (hereinafter referred to as “Tenant”).

 

RECITALS:

 

WHEREAS, landlord and Tenant entered into a certain Lease dated July 26, 2000
(the “Lease”), wherein Tenant agreed to lease from Landlord that certain
commercial office, research and development, and laboratory space consisting of
the entire building known as Building #7 in Seneca Meadows Corporate Center (the
“Building”) located on Lot 5, Block B in the subdivision known as “Seneca
Meadows Corporate Center” and recorded in Plat Book 194 at Plat No. 21147 among
the Land Records of Montgomery County, Maryland (the “Land”), said premises
deemed to contain 53,054 square feet and being known as 20349—20451 Seneca
Meadows Parkway, Germantown, Maryland 20876 (hereinafter referred to as the
“Demised Premises” or the “Premises”), as more particularly shown and described
in said Lease; and

 

WHEREAS, Tenant desires to sublease the entire Premises (the “Sublease”), as
sublandlord, to Advancis Pharmaceutical Corporation, a Delaware corporation
(“Advancis”), as subtenant; and

 

WHEREAS, Tenant, as sublandlord under the Sublease, and Advancis, as subtenant
under the Sublease, have requested that Landlord consent to the Sublease; and

 

WHEREAS, by this Amendment Landlord and Tenant mutually desire to modify and
amend the terms and provisions of the Lease as hereinafter set forth; and

 

WHEREAS, the foregoing Recitals are incorporated herein and made a part of this
Amendment.

 

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto intending to be legally bound do hereby
covenant and agree as follows:

 

1. SECURITY DEPOSIT.

 

1.1 The parties acknowledge and agree that, pursuant to Section 1(D) of the
Lease, Landlord currently holds a Letter of Credit as the Security Deposit in
the amount of Two Hundred Eighty-Six Thousand Four Hundred Ninety-Two and 80/100
Dollars ($286,492.80).

 

1.2 Notwithstanding anything in Section 1(D) of the Lease to the contrary,
Landlord and Tenant agree that during the balance of the Initial Term of the
Lease, the Security Deposit shall not be reduced below the amount held by
Landlord pursuant to Section 1.1 hereinabove.

 

1.3 The changes and modifications made to Section 1(D) of the Lease, as set
forth hereinabove, are intended to be limited to the amount of the Security
Deposit and not the form of the Security Deposit nor the obligation of Tenant to
timely deliver a replacement or renewal Letter of Credit, as the case may be.
Except as otherwise provided in this Section l of the Amendment, the provisions
of the Lease shall control the refund or other disposition of the Security
Deposit.

 

2. MISCELLANEOUS PROVISIONS.

 

2.1 This Amendment shall not be binding upon Landlord until delivery by Tenant
of a fully executed original of same to Landlord. The provisions hereof shall
bind and inure to the benefit of Landlord and Tenant and their respective
successors and assigns, and shall be construed under the laws of the State of
Maryland. Further, each person executing this document on behalf of the Landlord
and Tenant hereby represent and warrant that they have the full right and
requisite power, capacity and authority to execute and deliver this document as
the valid and binding obligation of Landlord or Tenant as the case may be.

 

2.2 The section headings and captions appearing in this document are inserted
only as a matter of convenience and do not define, limit, construe or describe
the scope or intent of the Sections of this Amendment, nor in any way affect
this Amendment.

 

2.3 All defined terms used herein shall have the meanings given them in the
Lease, unless otherwise defined herein.



--------------------------------------------------------------------------------

2.4 Each party acknowledges and agrees that they have been represented by an
attorney of their own choice or has had the opportunity to obtain independent
advise form an attorney in connection with this instrument and to fully
negotiate and modify the draftsmanship of the terms of this Amendment.
Therefore, the terms of this Amendment shall be construed and interpreted
without any presumption, inference, or rule requiring construction or
interpretation of any provision of this instrument against the interest of any
party causing this instrument or any portion thereof to be drafted.

 

2.5 Except as expressly modified herein, the Lease dated July 26, 2000, shall be
and remain in full force and effect. This Amendment shall govern and control
over anything to the contrary contained in the Lease.

 

2.6 Each party acknowledges and agrees to fully cooperate with the other party
and to join in with the other party to execute such other or further documents
or instruments that may be reasonable or necessary to effectuate the terms and
provisions of this Amendment.

 

IN WITNESS WHEREOF, the Landlord has caused this Amendment to be executed in its
partnership name by its general partner, and the Tenant has caused this
Amendment to be signed and witnessed or attested on its behalf by its duly
authorized officer(s), all done on the date first herein above written.

 

    LANDLORD:    

SENECA MEADOWS CORPORATE CENTER III

Limited Partnership

WITNESS:   By:  

PNC REALTY, INC., a Maryland corporation,

its General Partner

/s/ Michael T. Gross

--------------------------------------------------------------------------------

  By:  

/s/ Paul N. Chod

--------------------------------------------------------------------------------

  (SEAL) (SIGNATURE)       Paul N. Chod, President     TENANT: WITNESS/ATTEST:  
LARGE SCALE BIOLOGY CORPORATION

/s / Marcie Hasty

--------------------------------------------------------------------------------

  By:  

/s/ Ronald J. Artale

--------------------------------------------------------------------------------

  (SEAL) Marcie Hasty, Accounting Supervisor       Ronald J. Artale, Chief
Operating Officer (PRINT NAME & TITLE)       (PRINT NAME & TITLE)



--------------------------------------------------------------------------------

ASSIGNMENT OF LEASE

 

This Assignment of Lease (the “Assignment”) is entered as of the 4th day of
August, 2004, between Large Scale Proteomics Corporation, a Delaware corporation
(“Assignor”) and Large Scale Biology Corporation, a Delaware corporation
(“Assignee”).

 

WHEREAS, Seneca Meadows Corporate Center III Limited Partnership (formerly known
as Westphalia Center II Limited Partnership), as landlord, and Assignor entered
into a Lease Agreement dated July 26, 2000 (the “Lease”), for premises
containing approximately 53,054 square feet (the “Premises”) in the building
located at 20439, 20441, 20443, 20445, 20447, 20449 and 20451 Seneca Meadows
Parkway (formerly known as Goldenrod Lane), Germantown, Maryland 20876
(collectively, the “Building”); and

 

WHEREAS, the Lease is scheduled to expire on December 31, 2010; and

 

WHEREAS, Assignor wishes to assign its interests in the Lease to Assignee, an
Affiliate (as defined in the Lease) of Assignor, including the Security Deposit.

 

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by the
parties, the parties agree as follows:

 

1. Assignment. Assignor hereby transfers, assigns and sets over to Assignee, all
of its right, title and interest in and to the Lease, including the Security
Deposit.

 

2. Acceptance. Assignee hereby assumes and agrees to make all payments to
Landlord and keep all covenants and agreements of Assignor in the Lease.

 

3. No Further Assignments. Neither Assignor nor Assignee shall make any further
assignment of the Lease or sublease of the Premises, or any part thereof,
without in each case first obtaining the prior written consent of Landlord.

 

4. No Modification to Lease. Assignor and Assignee agree that the execution of
this Assignment shall in no way be deemed, construed or otherwise operate to:
(a) modify the Lease in any way, or (b) release Assignor of its primary
obligation to pay rent to Landlord under the Lease and to perform all of the
other obligations to be performed by Tenant under the Lease.

 

5. Headings. Headings contained in this Assignment are for convenience only and
are not substantive to the provisions of this Assignment.

 

6. Meanings. Except as otherwise expressly provided herein, all defined terms
shall have the same meanings as provided in the Lease.

 

IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
noted above.

 

WITNESS/ATTEST:   ASSIGNOR:     Large Scale Proteomics Corporation

/s/ Marcie Hasty

--------------------------------------------------------------------------------

  By:  

/s/ Ronald J. Artale

--------------------------------------------------------------------------------

    Name:   Ronald J. Artale     Title:   Chief Operating Officer and Chief
Financial Officer WITNESS:   ASSIGNEE:     Large Scale Biology Corporation

/s/ Marcie Hasty

--------------------------------------------------------------------------------

  By:  

/s/ Michael D. Centron

--------------------------------------------------------------------------------

    Name:   Michael D. Centron     Title:   Vice President, Finance and
Administration



--------------------------------------------------------------------------------

FIRST AMENDMENT OF SUBLEASE

 

This First Amendment of Sublease (the “First Amendment”) is entered into as of
the 22nd day of October, 2004, by and between Large Scale Biology Corporation
(“Sublandlord”), and Advancis Pharmaceutical Corporation, a Delaware corporation
(“Subtenant”).

 

WITNESS

 

WHEREAS, Sublandlord and Subtenant entered into an Agreement of Sublease dated
August 4, 2004 (the “Sublease”), under which Subtenant sublet from Sublandlord
approximately 53,054 square feet (the “Prime Lease Premises”) in the building
known by the street address 20451 Seneca Meadows Parkway (which includes the
addresses 20439, 20441, 20443, 20445, 20447, 20449, and 20451); and

 

WHEREAS, the Sublease commenced on August 23, 2004 (the “Commencement Date”);
and

 

WHEREAS, Section 26(h) of the Sublease states that the Sublease is expressly
conditioned upon the Sublandlord providing a non-disturbance agreement from the
holder or beneficiary of any mortgage, deed of trust or other security agreement
on the Premises within sixty (60) days of the Commencement Date; and

 

WHEREAS, Subtenant has not yet received the foregoing non-disturbance agreement
as of the date of this First Amendment; and

 

WHEREAS, the parties are willing to extend the time within which the
non-disturbance agreement shall be obtained.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is acknowledged by the
parties, the parties agree as follows:

 

1. Section 26(h) of the Sublease shall be deleted in its entirety, and the
following inserted in its place and stead:

 

“Within ninety (90) days after the Commencement Date, Sublandlord shall deliver
to Subtenant a non-disturbance agreement from the holder or beneficiary of any
mortgage, deed of trust or other security agreement on the Premises, in a
commercially reasonable form, agreeing that, if the Sublandlord fails to perform
any of Sublandlord’s obligations under the Prime Lease, then the holder of such
security agreement shall allow Subtenant to remain in possession of the Premises
so long as Subtenant continues to perform the obligations of the Subtenant
pursuant to this Sublease. In the event the holder of any security agreement
fails to execute the foregoing non-disturbance agreement within such ninety (90)
day period, this Sublease shall be terminated as of the ninetieth (90th) day of
the Term, the Letter of Credit shall be returned by Sublandlord to Subtenant,
and neither party shall have any further obligations to the other, except that
the Office Furniture shall be returned to Sublandlord.”

 

2. Except as otherwise expressly provided herein, (a) all other terms and
conditions of the Sublease are hereby ratified and affirmed by the parties, and
(b) all defined terms shall have the same meanings as provided in the Lease.

 

3. This Sublease (a) may be consummated by the parties by signing any one or
more counterparts, all of which shall constitute one and the same instrument,
(b) shall become effective when one or more counterparts shall have been
executed by each party and delivered to the other party or their counsel, and
(c) may be delivered to the other party or their counsel via facsimile. Any
party’s faxed signature shall be deemed an original and binding signature as of
the date set forth above. Final, signed originals shall be circulated among all
parties within ten (10) days of final execution of this Sublease.

 

IN WITNESS WHEREOF, this Agreement of Sublease has been duly executed as of the
day and year first above written.

 

    SUBLANDLORD: WITNESS:   LARGE SCALE BIOLOGY CORPORATION

/s/ Marcie Hasty

--------------------------------------------------------------------------------

  By:  

/s/ Ronald J. Artale

--------------------------------------------------------------------------------

    Name:   Ronald J. Artale     Title:   Chief Operating Officer     SUBTENANT:
WITNESS:   ADVANCIS PHARMACEUTICAL CORPORATION

/s/ D.E. Douglas

--------------------------------------------------------------------------------

  By:  

/s/ Steven A. Shallcross

--------------------------------------------------------------------------------

    Name:   Steven A. Shallcross     Title:   Sr. Vice President & CFO

 